PER CURIAM:
Richard A. Miller, Sr. appeals the district court’s order denying Miller’s motion for a preliminary injunction pursuant to Fed.R.Civ.P. 65(a), denying Miller’s motion for defendants to bear the cost for service of summons pursuant to Fed.R.Civ.P. 4(d), granting defendant Tammy Eggleston’s motion to set aside entry of default judgment pursuant to Fed.R.Civ.P. 55(c), and granting all defendants’ motions to dismiss pursuant to Fed.R.Civ.P. 12(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Miller v. U.S. Dep’t of Housing & Urban Dev., No. 1:05-cv-01045-NCT, 2006 WL 2504834 (M.D.N.C. Aug. 29, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.